Citation Nr: 1034901	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-08 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for bilateral pes planus. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1961 to August 1964. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Nashville, Tennessee, (hereinafter RO).  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus addressed in the REMAND portion of the 
decision below require additional development and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Third degree bilateral pes planus was noted on the service 
entrance examination.

2.  The service treatment reports do not reflect any treatment 
for pes planus or evidence that the severity of the underlying 
pathology associated with this condition was increased therein.   

3.  There is no competent medical opinion that indicates that 
there is current disability associated with pes planus that is 
the result of an increase in the severity of the underlying 
condition associated with pes planus during service. 

4.  A Medical Board survey during service found that the 
Veteran's asthma pre-existed service and was not aggravated 
therein. 

5.  There is clear and unmistakable evidence that asthma existed 
prior to service and that this condition was not aggravated by 
service.

6.  There is no competent medical evidence that indicates that 
there is current disability associated with asthma that is the 
result of an increase in the severity of the underlying condition 
associated with asthma during service. 


CONCLUSION OF LAW

Asthma and bilateral pes planus were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in November 2005 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claims.  

As for the duty to assist, the service treatment reports and VA 
and private clinical reports have been obtained.  While the 
Veteran's representative requested that the Veteran be afforded a 
VA examination to determine whether asthma was aggravated by 
service, and that the claim for service connection for pes planus 
be remanded to determine whether the condition is the result of 
service, VA examinations addressing these claims are not 
necessary as the evidence for record, explained in more detail 
below, does not contain evidence indicating that there is a 
current disability associated with either condition that is the 
result of service, to include by way of aggravation therein.   



II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to be in sound condition when examined and 
accepted into service, except for defects or disorders noted when 
examined and accepted for service or where clear and unmistakably 
evidence establishes that the injury or disease existed before 
service and was not aggravated by service. 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b); See Cotant v. Principi, 17 Vet. App. 116 
(2003); 
Wagner v. Principi, 370 F.3d 1989 (Fed. Cir. 2004); see also 
VAOPGCPREC 3-2003.

A preexisting disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a 
preexisting condition may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is an 
increase in severity during service); Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991).

Temporary or intermittent flareups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993). 

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The March 1961 entrance examination noted that the Veteran had 
asymptomatic third degree planus that was not disabling at the 
time.  As this condition was noted on entrance, the presumption 
of soundness does not apply with respect to the claim for service 
connection for pes planus.  The service treatment reports do no 
otherwise reflect treatment for pes planus.  

As asthma was not noted on the March 1961 entrance examination, 
the presumption of soundness applies with respect to this claim.  
During service in September 1962, the Veteran described having 
recurrent attacks of asthma which he terminated with the use of 
an inhaler.  At that time, the Veteran admitted that he had 
problems with asthma prior to service since at least the age of 
thirteen, and had intentionally withheld this information upon 
entrance to service so as to be accepted therein.  Reports from 
hospitalization in November 1962 for complaints of being awoken 
with difficulty breathing noted that during the entirely of this 
hospitalization, the Veteran "had absolutely no trouble with 
respiration," and that serial examinations of the chest at no 
time revealed wheezing.  A May 1964 service treatment report 
noted that the Veteran was never observed by a medical officer as 
having an attack of asthma during service.  It was remarked at 
that time that an inquiry with the Veteran's civilian doctor 
indicated that the Veteran was in active subclinical asthma.  The 
Veteran described his pre-service history at that time as 
involving short episodes of dyspnea that occur more frequently in 
the spring and fall, always at night, and particularly with hot, 
humid, or "stuffy" air.  He described the attacks as involving 
a choking sensation, a feeling of substernal constriction and 
difficulty moving air in and out.  He also described having a 
feeling of anxiety, palpations and "prickly sensations" in the 
extremities. 

A Medical Board survey convened in August 1964 noted that during 
hospitalization in connection with this survey, the Veteran was 
essentially asymptomatic, with the exception of an episode on one 
occasion of wheezing in the early morning.  Within eight hours of 
this attack, bilateral wheezes were heard on chest examination 
that did not clear with coughing.  The wheezes disappeared by mid 
afternoon of the same day, and the Veteran was asymptomatic 
thereafter.  The conclusion of the medical board was that the 
Veteran was unfit for further service due to perennial asthma 
which existed prior to service and was not aggravated by service.  

The post service evidence includes VA outpatient treatment 
reports dated from 2005 and a private clinical report received in 
2005 that include pes planus in the list of assessed conditions.  
A May 2006 VA outpatient treatment report noted that the Veteran 
was complaining about foot pain and "problems with pes planus."  
It was also noted therein that the Veteran wore arch supports.  
The Veteran was referred to a VA podiatry clinic, with June 2006 
foot x-rays showing subluxation in the plantar direction of the 
second, third, and fourth proximal interphalangeal joints, 
degenerative osteoarthritis in the second left metatarsal 
phalangeal joint and bilateral plantar calcaneal spurs.  With 
respect to asthma, reference was made to this condition only by 
history on clinical records dated from 2005, with nothing in the 
record prior thereto indicating the Veteran had problems with 
asthma after service.  The Veteran was noted to use a nasal spray 
on a private clinical record dated in April 2005.   

Analyzing first the claim for service connection for pes planus, 
the service treatment records reflect no treatment for this 
condition, and while clinical reports dated from 2005 reflect 
current pes planus and other foot problem on x-ray, there is no 
evidence of treatment for pes planus or other foot problems in 
the intervening forty some years after separation from service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time period 
for which there is no clinical documentation of his low back 
condition).  There is also no medical evidence suggesting an 
increase in the severity of the Veteran's pes planus during 
service.  As such, the claim for service connection for pes 
planus, to include on the basis of aggravation, must be denied. 

Turning to the claim for service connection for asthma, the Board 
finds nothing in the record that would contradict the conclusion 
by Medical Board therein that this condition existed prior to 
service and was not aggravated by service, as the pre-service 
symptoms described by the Veteran of difficulty with breathing in 
warm or humid conditions appear to be in large part the same as 
those experienced by the Veteran in similar conditions on naval 
vessels.  While the Veteran was hospitalized for these symptoms 
during service, with the exception of one episode of wheezing 
during the hospitalization in conjunction with the Medical Board, 
the Veteran was shown to be essentially asymptomatic clinically, 
with "absolutely no trouble with respiration" during the 
November 1962 hospitalization.  There is otherwise no medical 
opinion of record contradicting the determination by the Medical 
Board with regards to aggravation, and no post-service evidence 
indicative of a worsening in the underlying pathology of asthma.  
In this regard, the private clinical records, which have only 
noted a history of asthma, seem to indicate the Veteran may no 
longer even be suffering from asthma.  In its totality therefore, 
the Board finds clear and unmistakable evidence that asthma both 
preexisted service and was not aggravated therein.  As such, the 
presumption of soundness is rebutted, and entitlement to service 
connection for asthma, to include by way of aggravation, must be 
denied. 

In making the above determinations, the Board has considered the 
Veteran's assertion that exposure to such environmental hazards 
such as mold and dust while serving aboard naval vessels 
aggravated his asthma, and that having to "constantly" be on 
his feet aboard such vessels aggravated his pes planus.  However, 
the Veteran, as a layperson, is not competent to reach medical 
conclusions such as whether environmental conditions or prolonged 
standing can permanently worsen the underlying pathology of a 
medical condition, (and there is no medical document supporting 
such assertions).  Espiritu; cf. Jandreau.  Finally, in reaching 
the above conclusions, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the Veteran's claims for service connection for asthma 
and bilateral flat feet, the doctrine is not for application with 
respect to these claims.  Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral pes planus is 
denied. 

Entitlement to service connection for asthmas is denied.  


REMAND

The Veteran has contended that he developed hearing loss and 
tinnitus as a result of exposure to engine noise aboard ships and 
submarines while working in engine rooms.  The service personnel 
records corroborate the nature of the Veteran's service as 
described by him.  As such, the Board concludes that a VA 
examinations addressing the claims for service connection for 
bilateral hearing loss and tinnitus are necessary in this case in 
order to comply with the duty to assist the Veteran.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, the 
case is REMANDED for the following action:

1.  The Veteran must be afforded the 
appropriate VA examination to determine the 
current existence and etiology of any 
bilateral hearing loss or tinnitus found.  
The claims file should be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include an 
audiogram, should be accomplished, and 
after review of the examination findings 
and the entire evidence of record, the 
examiner should render an opinion, in light 
of the service and post service evidence of 
record, as to whether any current right or 
left ear hearing loss or tinnitus is 
related to the Veteran's military service, 
to include exposure to engine noise aboard 
naval vessels therein.  If possible, and as 
there is evidence of record suggesting such 
a linkage between asthma and tinnitus (see 
e.g. April 30, 1963, examination for the 
purpose of submarine training) the examiner 
should state whether tinnitus is the result 
of asthma.  A complete rationale for all 
opinions should be provided.

2.  Thereafter, the claims that have been 
remanded should be readjudicated by the RO.  
If this readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with these 
claims, the Veteran and his representative 
should be provided a supplemental statement 
of the case.  An appropriate period of time 
should be allowed for response, and 
thereafter, the case returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


